DECISION
The trial of the matai name Lei was held at Tau on the 8th day of June, 1927. The Judges present were as *393follows: — H. P. Wood, presiding Judge, Nua, Associate Judge and Muli, Associate Judge.
The parties appeared in person. Siluano testified in his own behalf and gave the history of the Lei family and his hereditary right to the name.
Vaeena, the objector, was represented by Pomele of Fitiuta, who stated that he was more intimately acquainted with the history of the family than Vaeena himself.
The Court stated to the parties the decision of the last Annual Fono wherein it was unanimously decided that hereditary right should have precedence over the question of fitness in deciding Matai names.
Siluano named the last ten Matais of the Lei family as follows:—
Taatu
Isumama
Toofala
Ee
Tone
Vagatai
Maea
Siluano
Vaeena
Loi Sulu
Siluano, the eighth named Lei is the same Siluano who is now an applicant for the name. It appears that he held the name Lei for four years and then came to Tutuila to study as a missionary. He remained in Tutuila for almost twenty years; and before his departure from Ofu named as his successor, one Vaeena, who was the father of the objector.
Toofala and Ee were brothers. Siluano is the grandson of Tone, who was the son of Ee. Vaeena is the son of Lei Vaeena, who was the son of Maea, who was either the own son or adopted son of Toofala.
The question of descent and the hereditary rights of the parties is uncomplicated, except by the question as to whether Maea was the true son or adopted son of Toofala. Siluano testified positively that Maea was the adopted son *394of Toofala and states that Maea was the true son of Lepa, and a man whose name was Muae, and that upon the death of Muae, Lepa married Toofala and that Toofala adopted Maea as his own son.
Vaeena, by his witness Pomele, was not prepared to deny this statement of Siluano’s but appeared to be of the opinion that Maea was the true son of Toofala.
Pomele testifying for Vaeena named the holders of the name Lei in practically the same order as did Siluano but stated that he did not remember any such holders of the name Lei as Ee, Tone and Vagatai. Pomele was not prepared to say there were no such holders of the name Lei but stated that he had not heard of them.
Each of the applicants for the name produced a character witness to testify as to the fitness of their candidate for the name. Pomele, as character witness for Vaeena, stated that if the name was given to Vaeena, he would be glad to go to Ofu and spend some time with Vaeena to help him learn the history of his family. It appears that Siluano already knows the history of his family, having been the holder of the name Lei for a period of four years, and would have nothing to learn about the affairs of the Lei family.
There is no question of the descent of Siluano from a holder of the name Lei. He is both a grandson and a great-grandson of a holder of the name.
Vaeena is also a descendant of a holder of the name Lei but whether or not his descent is in a true line of the blood is doubtful.
Siluano is without question familiar with all the affairs of the family. He has already held the Matai name Lei and has held it without objection, voluntarily surrendering it when he came to Tutuila to pursue his studies for the ministry. Siluano knows the traditions of the family and *395apparently Vaeena, although having lived in Ofu all his life, would have to rely on the services of a man in Fitiuta to teach him the history of the family and its traditions.
Under all the circumstances it is the opinion of the court that the interests of the family could best be served by the appointment of Siluano to the name Lei and this decision is based primarily upon his hereditary right to the name as established by the testimony.
Nua dissents from the decision of the majority and is of the opinion that Vaeena should have the Matai name Lei.
Vaeena to pay Court costs of $25.00.